Title: To Alexander Hamilton from Samuel Eddins, 21 February 1800
From: Eddins, Samuel
To: Hamilton, Alexander

Fort Jay [New York] 21st Feby 1800
Dear Sir
I have made an enquiry of the Doctor relative to the Situation of Sergt. Hunter, who informs me He is in a very disagreeable dilemma, in consequence of a Connection with an unclean female; He has like wise waited on me with a Letter wishing me to enclose it to you. I have promis’d him not to do any thing in the Business until I hear from you & if Genl Hamilton thinks proper will have him tried by a Court Martial for his misconduct. I Sent over last evening Sergt. Strong, an Old Sergt. of the Western army, & who Served with a vast deal of good Conduct, as I have been inform’d, by Several Officers who Knew him in the Western Army, I will Ansr for his Sobriety, Honesty, & good conduct while with Genl Hamilton.
I am Sir with the greatest respect   Your Obedt Humble Servt
Saml Eddins Capt Commanding
 